IN THE SUPREME COURT OF PENNSYLVANIA


In the Mater of                          :   No. 2605 Disciplinary Docket No. 3
                                         :
LENARD FREDRICK COLLETT                  :   No. 68 DB 2019
                                         :
                                         :   Attorney Registration No. 150064
                                         :
                                         :   (Montgomery County)




                                       ORDER

PER CURIAM
      AND NOW, this 27th day of May, 2020, on certification by the Disciplinary Board

that Lenard Fredrick Collett, who was suspended on consent for a period of six months,

has filed a verified statement showing compliance with the order of suspension and

Pa.R.D.E. 217, Lenard Fredrick Collett shall be returned to inactive status in the

Commonwealth.